Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume.” with all other limitation cited in claim 1 and “polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume and comprising any one of poly-dimethylsiloxane (PDMS) resin, hydroxy end-functionalized PDMS (HOPDMS), poly-diethoxysiloxane (PDES), or a combination thereof; and disposing the substrate on the keyboard in a continuous manner to cover the keyboard.” with all other limitation cited in claim 12.

Beiermann et al. US 20090191402 discloses a self-healing laminate system with polyeurethane epoxy vinyl and polysiloxane but does not disclose “polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume and comprising any one of poly-dimethylsiloxane (PDMS) resin, hydroxy end-functionalized PDMS (HOPDMS), poly-diethoxysiloxane (PDES), or a combination thereof; and disposing the substrate on the keyboard in a continuous manner to cover the keyboard“.
Sakuramoto et al. US 20180201802 discloses a self-healing polyeurethane Nano micro capsules but does not disclose “polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume and comprising any one of poly-dimethylsiloxane (PDMS) resin, hydroxy end-functionalized PDMS (HOPDMS), poly-diethoxysiloxane (PDES), or a combination thereof; and disposing the substrate on the keyboard in a continuous manner to cover the keyboard“.

Virgili et al. US 20180267640 polycarbonate substrate on a touch sensitive display device with self-healing properties but does not disclose “polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume and comprising any one of poly-dimethylsiloxane (PDMS) resin, hydroxy end-functionalized PDMS (HOPDMS), poly-diethoxysiloxane (PDES), or a combination thereof; and disposing the substrate on the keyboard in a continuous manner to cover the keyboard“.

For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 05/06/2022Primary Examiner, Art Unit 2692